Judgment unanimously reversed on the law and facts, verdict of the jury set aside as against the weight of evidence, and a new trial granted, with costs to appellant to abide the event. Memorandum: The order directing a verdict in favor of the defendant is reversed on the ground that there were issues of fact to be determined by the jury. However, the verdict of the jury in favor of the plaintiff was contrary to the weight of evidence. A new trial is required. (Appeal from judgment of Erie Trial Term for defendant for no cause of action on a directed verdict, after the setting aside of the jury’s verdict in favor of plaintiff, in an automobile negligence action.) Present — Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ.